IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44503

STATE OF IDAHO,                                  )   2017 Unpublished Opinion No. 401
                                                 )
       Plaintiff-Respondent,                     )   Filed: March 16, 2017
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
DEVIN CLAYTON CRAWFORD,                          )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Bruce L. Pickett, District Judge.

       Judgment of conviction and unified sentence of thirty-five years, with a minimum
       period of confinement of twelve years, for kidnapping in the second degree with
       enhancement, affirmed.

       Nevin, Benjamin, McKay & Bartlett, LLP; Deborah Whipple, Boise, for
       appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Devin Clayton Crawford pled guilty to kidnapping in the second degree with a deadly
weapon enhancement. Idaho Code §§ 18-4501, 18-4503, 19-2520. The district court sentenced
Crawford to a unified term of thirty-five years with twelve years determinate. Crawford appeals
asserting that the district court abused its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                 1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Crawford’s judgment of conviction and sentence are affirmed.




                                                   2